DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 20 December 2021. As directed by the amendment: Claims 13-15, 20, 22, and 23 have been amended, Claims 1-12 and 18 have been cancelled, and no claims have been added.  Thus, Claims 13-17 and 19-23 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the claim recites “directly against nerve within the channel.” This limitation appears to be missing words, and therefore is unclear. For purposes of examination, this will be interpreted as “directly against the nerve within the channel”. Appropriate correction or clarification of the limitation is required.
Regarding Claim 23, the claim recites “the nerve is surrounded by the nerve cuff” in Line 6 of the claim. There is lack of antecedent basis for “the nerve cuff” within the claim. For purposes of examination, the Examiner is interpreting this limitation to be “the nerve is surrounded by the cuff body”. Appropriate correction or clarification of the limitation is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-17 and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,220,203. The claims of the present invention recite the method of implanting the nearly identical cuff and leadless microstimulator as claimed in US Patent No. 10,220,203, including a pocket to hold the leadless microstimulator and preventing the leakage of current. The claims of the present application have the only added limitation that the cuff body is oversized such that the cuff body only loosely surrounds the nerve. However, this feature would be obvious in view of Bluger (cited below). Bluger teaches a method of implanting a microstimulator (Paragraph 0058-0059) comprising placing a cuff body (10, Fig. 2B, Paragraph 0052) around a region of the nerve (30, Fig. 2B, Paragraph 0004, 0052, 0059), wherein the cuff body is an oversized cuff body (10, Fig. 2B, Paragraph 0055), wherein the oversized cuff body only loosely (Paragraph 0055-0056) surrounds the nerve (30, Fig. 2B, Paragraph 0004, 0052, 0056, 0059) after securing the cuff body around the nerve (Paragraph 0004, 0052, 0056, 0059).  It would have been obvious to one having ordinary skill in the at the time of the invention to configure the cuff body to be an oversized cuff body, wherein the oversized cuff body only loosely surrounds the nerve after securing the cuff body around the nerve, as taught by Bluger, in order to prevent pressure damage to the nerve as also taught by Bluger (Paragraph 0015-0016), and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 13-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zilberman et al. (US Publication No. 2005/0113894, previously cited) in view of Cohen (US Publication No. 2006/0136024, previously cited).
Regarding Claim 13, Zilberman et al. discloses a method of implanting a leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) in communication with a nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071, Abstract), the method comprising: exposing the nerve (512, Figs. 27, 32, Paragraph 0117-0119, 0067, 0013); placing a cuff body (500, 502, 504, Figs. 25-29, 32) around a region of the nerve (Paragraph 0117-0119, 0067, 0013), wherein the cuff body includes a pocket (506, Figs. 25-26, Paragraph 0117-0118, 0013) configured to hold a leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119) within the cuff body (500, 502, 504, Figs. 25-29, 32) so that the nerve is within a channel (500, 502, 504, Figs. 25-29, 32)  surrounding the nerve (512, Figs. 27, 32, Paragraph 0117-0119, 0071, Abstract) along a length of the cuff body when the microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) is within the cuff body (500, 502, 504, Figs. 25-29, 32);  and securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) within the cuff body (500, 502, 504, Figs. 25-29, 32) around the nerve so that one or more electrodes (112a, 112b, Figs. 25-29, 32, Paragraph 0120) on an outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119)  are in electrical contact with the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071, Abstract) within the cuff body,  so that the cuff body (500, 502, 504, Figs. 25-29, 32) prevents leakage of current out of the cuff body during operation of the microstimulator (electrically insulated cuff, Paragraph 0117, 0126, stimulation vectors 548, 550, Fig. 32 only within cuff body, Paragraph 0122).
Zilberman et al. discloses that the cuff body is configured such that the nerve is at least partially enclosed within a channel (500, 502, 504, Figs. 25-29, 32) surrounding the nerve (512, Figs. 27, 32, Paragraph 0117-0119, 0071, Abstract) along a length of the cuff body, but does not explicitly disclose wherein the nerve is fully enclosed within the channel. Cohen teaches a nerve cuff for providing stimulation to a nerve (Abstract, Paragraph 0051-0055, 0383-386), wherein the nerve is fully enclosed within a channel (nerve 30 in lumen, Figs. 4-5; lumen 304, Figs. 8-14) surrounding the nerve along a length of the cuff body (140, Fig. 4; 170, Fig. 5; 300, Figs. 9-10; 400, Figs. 12-14), and wherein the cuff body (140, Fig. 4; 170, Fig. 5; 300, Figs. 9-10; 400, Figs. 12-14) is configured to prevent leakage of current out of the cuff body during operation of the microstimulator (stimulation vectors of Fig. 4; Paragraph 0384, 0414, 0430, 0432-0434). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the cuff body in the method of implanting a leadless microstimulator disclosed by Zilberman et al. to fully enclose the nerve within the channel of the cuff body, as taught by Cohen, in order to ensure that the nerve does not migrate from the cuff body, and to ensure that stimulation is distributed around the nerve, as also taught by Cohen (Paragraph 0218, 0384, 0060, 0068). Furthermore, it would have been obvious to simply modify the cuff body in the method of implanting a leadless microstimulator disclosed by Zilberman et al. to fully enclose the nerve within the channel of the cuff body, since such a modification would have involved a mere change in the form or shape of a component (e.g. the cuff elements surrounding the nerve).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 14, Zilberman et al. discloses a method further wherein securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) within the cuff body (500, 502, 504, Figs. 25-29, 32) around the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071) so that the one or more electrodes are in electrical contact with the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) comprises placing the outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) directly against nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) within the channel.
Regarding Claim 15, Zilberman et al. discloses a method further wherein securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067)  within the cuff body (500, 502, 504, Figs. 25-29, 32) around the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071) so that the one or more electrodes are in electrical communication with the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) comprises providing a gap (gaps between electrodes, 112a/5, Figs. 25-27,  electrodes do not conform to nerve and thus form gaps, 100, Figs. 27, 32). between the one or more electrodes and the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) within the channel.
Regarding Claim 16, Zilberman et al. discloses a method further wherein the outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) within the pocket (506, Figs. 25-26, Paragraph 0117-0118, 0013) of the cuff body includes a surface of the one or more electrodes (112a, 112b, Figs. 25-29, 32, Paragraph 0120).  
Regarding Claim 17, Zilberman et al. discloses a method further wherein the outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) cooperates with the cuff body to form the channel (500, 502, 504, Figs. 25-29, 32, Paragraph 0117-0119).
Regarding Claim 19, Zilberman et al. discloses a method further wherein placing the cuff body (500, 502, 504, Figs. 25-29, 32) around the region of the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071) comprises opening a slit that opens along a length of the cuff body (500, 502, 504, Figs. 25-29, 32, Paragraph 0117-0119). 
Regarding Claim 20, Zilberman et al. discloses a method further wherein the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) is positioned within a pocket (506, Figs. 25-26, Paragraph 0117-0118, 0013) of the cuff body before (100, Fig. 31, Paragraph 0048, 0117-0119) placing the cuff body around the region of the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zilberman et al. in view of Cohen et al., further in view of Kowalczewski (US Publication No. 2009/0210042, previously cited).
Regarding Claim 21, Zilberman et al. discloses a method further wherein securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) within the cuff body (500, 502, 504, Figs. 25-29, 32) around the nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071) so that the one or more electrodes are in electrical contact with the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) comprises placing the outer surface of the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) directly against nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071) within the channel. However, Zilberman et al. and Cohen et al. in combination do not specifically disclose wherein the nerve is a vagus nerve. Kowalczewski teaches a method of implanting a nerve cuff (152, 154, Fig. 17-18, Abstract) having a leadless microstimulator (160, 150, Fig. 17-18, Paragraph 0051) in communication with a vagus nerve (18, Fig. 17, Paragraph 0053), the method comprising exposing the vagus nerve (Paragraph 0016, 0007-0008, 0053);  placing a cuff body (152, 154, Fig. 17-18) around the vagus nerve so that the vagus nerve (18, Fig. 17, Paragraph 0053, 0038) is within a channel of the cuff body (152, 154, Fig. 17-18); and positioning the leadless microstimulator within the cuff body (160, 150, within cuff body 152, 154, Fig. 17-18, Paragraph 0051, 0038, 0011), wherein the leadless microstimulator (160, 150, Fig. 17-18, Paragraph 0051) is positioned such that the one or more electrodes (161, 163, Fig. 17-18, 22, 24, Fig. 1-2) is in electrical contact with the vagus nerve (18, Fig. 17, Paragraph 0053, 0011, Abstract).  It would have been obvious to one having ordinary skill in the art at the time of the invention to implant the microstimulator within the cuff body around a vagus nerve, as taught by Kowalczewski, in the method disclosed by Zilberman et al. and Cohen in combination, in order to provide electrical stimulation to the vagus nerve for treatments such as sleep apnea, as also taught by Kowalczewski (Paragraph 0053), or for therapy for other disorders targeting the vagus nerve.
Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zilberman et al. in view of Cohen et al., and further in view of Bluger (US Publication No. 2010/0241207, previously cited).
Regarding Claims 22 and 23, Zilberman et al. discloses a method of implanting a leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) in communication with a nerve (512, Figs. 27, 32, Paragraph 0117-0118, 0071, Abstract), the method comprising: exposing the nerve  (512, Figs. 27, 32, Paragraph 0117-0119, 0067, 0013);  placing a cuff body (500, 502, 504, Figs. 25-29, 32) around a region of the nerve (Paragraph 0117-0119, 0067, 0013), wherein the cuff body includes a pocket (506, Figs. 25-26, Paragraph 0117-0118, 0013)  configured to enclose a leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119) within the cuff body (500, 502, 504, Figs. 25-29, 32) so that the nerve is surrounded by the nerve cuff (500, 502, 504, Figs. 25-29, 32) along a length of the cuff body when the microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) is within the cuff body (500, 502, 504, Figs. 25-29, 32); and securing the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119) within the cuff body (500, 502, 504, Figs. 25-29, 32) and around the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071, Abstract), and so that the leadless microstimulator (100, Figs. 25-29, 32, Paragraph 0117-0119, 0067)  is in electrical contact with the nerve (512, Figs. 27, 32, Paragraph 0117-0120, 0071, Abstract) within the cuff body, wherein the leadless microstimulator 100, Figs. 25-29, 32, Paragraph 0117-0119, 0067) is fully enclosed within the cuff body (500, 502, 504, Figs. 25-29, 32, Paragraph 0117-0120),  so that the cuff body prevents leakage of current out of the cuff during operation of the microstimulator (electrically insulated cuff, Paragraph 0117, 0126, stimulation vectors 548, 550, Fig. 32 only within cuff body, Paragraph 0122). 
Zilberman et al. discloses that the cuff body is configured such that the nerve is at least partially enclosed within a channel (500, 502, 504, Figs. 25-29, 32) surrounding the nerve (512, Figs. 27, 32, Paragraph 0117-0119, 0071, Abstract) along a length of the cuff body, but does not explicitly disclose wherein the nerve is fully enclosed within the cuff body. Cohen teaches a nerve cuff for providing stimulation to a nerve (Abstract, Paragraph 0051-0055, 0383-386), wherein the nerve is fully enclosed within a channel (nerve 30 in lumen, Figs. 4-5; lumen 304, Figs. 8-14) surrounding the nerve along a length of the cuff body (140, Fig. 4; 170, Fig. 5; 300, Figs. 9-10; 400, Figs. 12-14), and wherein the cuff body (140, Fig. 4; 170, Fig. 5; 300, Figs. 9-10; 400, Figs. 12-14) is configured to prevent leakage of current out of the cuff body during operation of the microstimulator (stimulation vectors of Fig. 4; Paragraph 0384, 0414, 0430, 0432-0434). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the cuff body in the method of implanting a leadless microstimulator disclosed by Zilberman et al. to fully enclose the nerve within the cuff body, as taught by Cohen, in order to ensure that the nerve does not migrate from the cuff body, and to ensure that stimulation is distributed around the nerve, as also taught by Cohen (Paragraph 0218, 0384, 0060, 0068). Furthermore, it would have been obvious to simply modify the cuff body in the method of implanting a leadless microstimulator disclosed by Zilberman et al. to fully enclose the nerve within the channel of the cuff body, since such a modification would have involved a mere change in the form or shape of a component (e.g. the cuff elements surrounding the nerve).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Furthermore, Zilberman et al. and Cohen do not specifically disclose wherein the cuff body is an oversized cuff body, wherein the oversized cuff body only loosely surrounds the nerve after securing the cuff body around the nerve.  However, Bluger teaches a method of implanting a microstimulator (Paragraph 0058-0059) comprising placing a cuff body (10, Fig. 2B, Paragraph 0052) around a region of the nerve (30, Fig. 2B, Paragraph 0004, 0052, 0059), wherein the cuff body is an oversized cuff body (10, Fig. 2B, Paragraph 0055), wherein the oversized cuff body only loosely (Paragraph 0055-0056) surrounds the nerve (30, Fig. 2B, Paragraph 0004, 0052, 0056, 0059) after securing the cuff body around the nerve (Paragraph 0004, 0052, 0056, 0059).  It would have been obvious to one having ordinary skill in the at the time of the invention to configure the cuff body to be an oversized cuff body, wherein the oversized cuff body only loosely surrounds the nerve after securing the cuff body around the nerve, as taught by Bluger, in the method disclosed by Zilberman et al. and Cohen in combination, in order to prevent pressure damage to the nerve as also taught by Bluger (Paragraph 0015-0016), and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
The previous Double Patenting rejections have not been withdrawn. The Applicant has requested (Pages 5-6 of RCE filed 20 December 2021) that the rejection be held in abeyance until allowable subject matter has been otherwise indicated.  
The previous 35 USC 112(b) rejections as made in the previous Final Rejection Office Action mailed 20 August 2021 have been withdrawn due to the Applicant’s amendments to Claims 13-15, 20, 22, and 23 as made in the RCE filed 20 December 2021. However, new 35 US 112(b)/pre-AIA  second paragraph rejections have been made above with respect to Claims 14 and 23. 
The Applicant argues (Pages 6-8 of RCE) that the previously cited Zilberman et al. reference does not disclose the newly added limitations to Claims 13 and 23, particularly wherein “the nerve is enclosed within a channel surrounding the nerve along a length of the cuff body” as recited in Claim 13 and similar limitations in Claim 23. However, these arguments are considered moot due to the new grounds of rejection made above under 35 USC 103(a) with respect to the newly relied upon Cohen reference previously cited as pertinent prior art, which teach the newly added limitations to Claims 13 and 23. 
Previously cited Zilberman et al. does disclose that the cuff body is configured such that the nerve is at least partially enclosed within a channel (500, 502, 504, Figs. 25-29, 32) surrounding the nerve (512, Figs. 27, 32, Paragraph 0117-0119, 0071, Abstract) along a length of the cuff body. However, Zilberman et al. does not explicitly disclose wherein the nerve is fully enclosed within the channel. Newly relied upon Cohen teaches a nerve cuff for providing stimulation to a nerve (Abstract, Paragraph 0051-0055, 0383-386), wherein the nerve is fully enclosed within a channel (nerve 30 in lumen, Figs. 4-5; lumen 304, Figs. 8-14) surrounding the nerve along a length of the cuff body (140, Fig. 4; 170, Fig. 5; 300, Figs. 9-10; 400, Figs. 12-14), and wherein the cuff body (140, Fig. 4; 170, Fig. 5; 300, Figs. 9-10; 400, Figs. 12-14) is configured to prevent leakage of current out of the cuff body during operation of the microstimulator (stimulation vectors of Fig. 4; Paragraph 0384, 0414, 0430, 0432-0434). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the cuff body in the method of implanting a leadless microstimulator disclosed by Zilberman et al. to fully enclose the nerve within the channel of the cuff body, as taught by Cohen, in order to ensure that the nerve does not migrate from the cuff body, and to ensure that stimulation is distributed around the nerve, as also taught by Cohen (Paragraph 0218, 0384, 0060, 0068). Furthermore, it would have been obvious to simply modify the cuff body in the method of implanting a leadless microstimulator disclosed by Zilberman et al. to fully enclose the nerve within the channel of the cuff body, since such a modification would have involved a mere change in the form or shape of a component (e.g. the cuff elements surrounding the nerve).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
In addition, the Applicant particularly argues (Page 8 of RCE):
Similarly and significantly, the region of the nerve between the pairs of electrical contacts, at either end of the stimulator device 100 in all embodiments of Zilberman is exposed and not enclosed by the cuff (holder). As described by the Applicant, this region will lead to leak (see, e.g. [0095], "...assuming a nerve with a cross section of Narea is surrounded by a column of fluid Farea enclosed by the nerve cuff, where contacts on the inside the microstimulator are spaced Espacing apart (center to center) and have a width Ewidth and circle around the column of fluid and nerve Edegrees, it can be shown that the current will leak out the ends through a distance between the center of the electrode and the end of the nerve cuff that is defined by a distance Dguard”). 

It is noted by the Examiner that Claim 13 specifically recites, “one or more electrodes on an outer surface of the leadless microstimulator are in electrical contact with the nerve within the cuff body, so that the cuff body prevents leakage of current out of the cuff body during operation of the microstimulator.” Claim 23 recites “the leadless microstimulator is in electrical contact with the nerve within the cuff body, wherein the leadless microstimulator is fully enclosed within the oversized cuff body, so that the cuff body prevents leakage of current out of the cuff body during operation of the microstimulator”.   Therefore, these limitations do not require that the prevention of leakage of current is due to the enclosure of the nerve within the cuff body along a length of the cuff body as argued by the Applicant. Since both Zilberman et al. and Cohen et al. disclose that the cuff body is specifically configured to prevent current from being directed outside of the cuff body, this would “prevent leakage of current out of the cuff body” as required by the claims, and meet these limitations of Claims 13 and 23.
Therefore, Claims 13-17 and 19-23 are rejected as described in detail above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792